Citation Nr: 0305554	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for recurring chest 
pains.

2.  Entitlement to service connection for positive PPD 
converter reading.

3.  Entitlement to service connection for a left knee 
condition.  

(The issue of entitlement to service connection for residuals 
of removal of keratosis from the left cheek will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 1979 
and from April 1980 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 2002 the appellant appeared at the 
VA RO for a videoconference hearing before the undersigned 
Acting Member of the Board of Veterans' Appeals.

The Board is undertaking additional development on the matter 
of entitlement to service connection for residuals of removal 
of keratosis from the left cheek, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 3003) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.

FINDING OF FACT

The veteran, at the time of his September 2002 hearing, 
withdrew the issues of entitlement to service connection for 
recurring chest pains, a positive PPD converter reading, and 
a left knee condition.  


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issues of service connection for recurring chest pains, a 
positive PPD converter reading and a left knee condition, the 
Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a March 2000 rating determination, the RO denied service 
connection for recurring chest pains, a positive PPD 
converter reading, and a left knee condition.  In August 
2000, the veteran expressed disagreement with the denials of 
service connection.  In May 2002, the RO issued a statement 
of the case with regard to these issues.  Later that month, 
the veteran filed a substantive appeal. 

At the time of his September 2002 videoconference hearing 
before the undersigned Acting Board Member, the veteran 
withdrew the issues of entitlement to service connection for 
recurring chest pains, a positive PPD converter reading, and 
a left knee disability.  

Based upon his actions at the time of the September 2002 
hearing, the veteran withdrew his appeal on these issues.  
Hence, there remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeal on 
the issues of service connection for recurring chest pains, a 
positive PPD converter reading, and a left knee disability.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2002).

ORDER

The appeal as to the matter of service connection for 
recurring chest pains is dismissed.

The appeal as to the matter of service connection for a 
positive PPD reading is dismissed.

The appeal as to the matter of service connection for a left 
knee condition is dismissed. 




		
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

